DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 10/31/2022, in reply to the Office Action mailed 7/1/2022, is acknowledged and has been entered.  Claims 1, 18, 21 and 32 have been amended.  Claims 1, 9, 14, 18, 21, 24, 32, 34, 35, 40, 41, 52, 60-62, 64, 69, 77, 82, 83, 89, 92, 93, 96, 98-100, 105, 111, 119, 122, 123, 133, 141-144, 181-183, 185, 188, 192, 193, 199, 202, 207, 208, 211, 215-217, 222, 225, 228, 229, 233-235, 241 and 242 are pending, of which claims 41, 52, 60-62, 105, 111, 119, 122, 123, 133, 141-144, 181-183, 185 and 242 are withdrawn as being directed to non-elected species. Claims 216, 217, 222, 225, 228, 229, 233-235 and 241 are withdrawn as being directed to a non-elected invention. Claims 1, 9, 14, 18, 21, 24, 32, 34, 35, 40, 64, 69, 77, 82, 89, 92, 93, 96, 98-100, 188, 192, 193, 199, 202, 207, 208, 211, 215 are readable upon the elected invention and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 32 contains the trademark/trade names Amphosol HCA and Amphosol HCG.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9, 14, 18, 21, 24, 32, 34, 35, 40, 64, 69, 77, 82, 83, 89, 92, 93, 96, 98, 99, 188, and 215 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Chem. Commun., 2015, 51, p. 843-6) in view of Kim (US 2013/0272919) and Sun (US 2010/0233812), for reasons set forth in the previous Office Action.

Claim(s) 1, 9, 14, 18, 21, 24, 32, 34, 35, 40, 40, 64, 69, 77, 82, 83, 89, 92, 93, 96, 98-100, 188, 193, 199, 202, 207, 208 and 215 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Chem. Commun., 2015, 51, p. 843-6) in view of Kim (US 2013/0272919) and Sun (US 2010/0233812), in further view of Mohapatra (US 2008/0100279), for reasons set forth in the previous Office Action.

Claim(s) 1, 9, 14, 18, 21, 24, 32, 34, 35, 40, 64, 69, 77, 82, 83, 89, 92, 93, 96, 98, 99, 188, 192, 202, 207, 211 and 215 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Chem. Commun., 2015, 51, p. 843-6) in view of Kim (US 2013/0272919) and Sun (US 2010/0233812), in further view of Hotta (US 2014/0134041), for reasons set forth in the previous Office Action.

	Response to arguments
	Applicant argues that amended claim 1 submitted herewith is directed to a method of making metal nanorods. This method includes the steps of combining a source of metal cations with at least one surfactant to form a mixture, wherein the metal cations are reduced and the metal nanorods are produced, the at least one surfactant comprises a first surfactant and a second surfactant, wherein one or more of the first surfactant and the second urfactant are different. Claim 1 has been further amended to move prosecution forward by further clarifying that “the first surfactant is an amphoteric surfactant and the second surfactant is a zwitterionic surfactant” (emphasis added).  Applicant asserts that Gao is directed to “nanowire networks” and “a facile method for generating Au and Au based alloy nanowire networks using wormlike micelles as soft templates. The zwitterionic wormlike micelles with AuCl, counterions were obtained by mixing equimolar 3-[N,N-dimethyl(3-palmitoylaminopropyl)ammonio]-propanessulfonate (PAPS) and HAuCl4 in aqueous solution without any additives” (see, page 843, col 2, 3" paragraph). As a preliminary matter, one having ordinary skill in the art looking to make metal nanorods, would not look to Gao which is directed to making gold-based nanowire networks, as these are not the same products. Gao’s method is directed to nanowire network synthesis that will not produce nanorods (e.g. single crystal). In Gao, the surfactant utilized has no effect on controlling the shape of nanoparticles rather it is acting as a template to create a network of nanowires.
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that nanowires are within the scope of nanorods, as claimed.  For example, the instant claims include a diameter of about 30 nm (claim 89) and an axial length such as 500 nm, or 300 nm (claims 92-93) and Rao’s nanowires include a diameter of 30 nm and length of up to hundreds of nanometers.  Accordingly, the nanowires are considered to rod-shaped and are within the scope of the instant claims.
	Applicant further argues that there is no motivation for the one having ordinary skill in the art to arrive at the claimed method for making metal nanorods since Gao does not provide any teaching or suggestion that anything other than nanowire networks can be made and only zwitterionic surfactant(s) could be used to produce the nanowire networks. Applicant asserts that there is no teaching or suggestion that the zwitterionic surfactant should be, or could be, combined with an amphoteric surfactant, to make metal nanorods such that, again, one having ordinary skill in the art would not be lead to a method for making metal nanorods, wherein “first surfactant is an amphoteric surfactant and the second surfactant is a zwitterionic surfactant” as this would teach away from Gao, which specifically uses a zwitterionic surfactant to produce nanowire networks only.  Applicant argues that Kim, too, is directed to the production of nanowires and that for the same reasons that Gao is deficient to render the claims unpatentable as outlined above, Kim is similarly deficient. Applicant asserts that Kim teaches away from the production of nanorods, citing paragraph [0007].  Applicant further argues that Sun does not make up for the deficiencies of Gao or Kim as Sun too, as evidenced at Figures 1b, 2a-b, and 3, is directed to the production of nanowires, nanotubes, or nanofibers, and not nanorods. 
	Applicant’s arguments have been fully considered but are not persuasive.  With regard to the argument that a method for making metal nanorods, wherein “first surfactant is an amphoteric surfactant and the second surfactant is a zwitterionic surfactant” would teach away from Gao, which specifically uses a zwitterionic surfactant to produce nanowire networks only, see MPEP 2145.  A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).  Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In the instant case, it is considered that Gao does not criticize or discredit the use of more than one zwitterionic/amphoteric surfactant.  
	The instant claims do not distinguish a nanorod from Gao’s nanowire, as set forth above, including dimensions set forth in the dependent claims.  The Kim reference is applied to teach the use of more than surfactant (zwitterionic/amphoteric) in preparation of metal nanowires.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Applicant’s arguments have been fully considered but the rejections are maintained.

Conclusion
	No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618